PER CURIAM.
Appellant filed this action pursuant to chapter 88, Florida Statutes (1983), the Uniform Reciprocal Enforcement of Support Act, to enforce an out-of-state alimony award. The lower court dismissed the action, finding that it lacked jurisdiction to enforce alimony awards under chapter 88. In all material respects, this case is identical to and controlled by State ex rel. Quigley v. Quigley, 446 So.2d 1174 (Fla. 2d DCA 1984). The action of the trial court is therefore affirmed. As noted in Quigley, this case is in conflict with Helmick v. Helmick, 436 So.2d 1122 (Fla. 5th DCA 1983).
OTT, C.J., and BOARDMAN and RYDER, JJ., concur.